                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE

         Gulf Oil Marine, Ltd.,                               §
                                                              § CIVIL ACTION NO.: 20-609-UNA
                 Plaintiff,                                   §
                                                              § IN ADMIRALTY, Rule 9(h)
         vs.                                                  §
                                                              §
         Angeles Ltd., et al.,                                §
                                                              §
                 Defendant and Garnishee.                     §

                                 ORDER GRANTING PLAINTIFF’S MOTION FOR
                                      ORDER AUTHORIZING ISSUANCE
                                   OF WRIT OF MARITIME GARNISHMENT

                 Upon consideration of the Verified Complaint filed by Plaintiff and the Court having

         found that the conditions required by Supplemental Rule for Certain Admiralty and Maritime

         Claims B exist, NOW, upon Plaintiff’s motion, it is hereby,

                 ORDERED, that the Clerk of this Court is authorized to issue pursuant to Supplemental

         Rule B, as detailed in the Verified Complaint, Process of Maritime Attachment and Garnishment

         for the M/V ANGELES (“Vessel”), cash, funds, freight, hire, and/or credits, or any other

         tangible and/or intangible assets belonging to, due, claimed by, being held for or on behalf of, or

         being transferred for the benefit of Defendant Angeles Ltd., including, but not limited to any

         such assets as may be in the possession, custody or control of, or being transferred through any

         garnishee within this District, and said Order being equally applicable with respect to the

         issuance and service of additional writs of maritime attachment and garnishment upon any

         garnishees in this District not named herein, pursuant to Rule B of the Supplemental Rules for

         Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure; and it is further,

                 ORDERED, that any person claiming an interest in the property attached or garnished

         pursuant to said Order shall, upon application to the Court, be entitled to a prompt hearing at

26460700.1
         which the Plaintiff shall be required to show why the garnishment or attachment should not be

         vacated or other relief granted; and it is further,

                 ORDERED, that supplemental or further writs of maritime attachment and garnishment

         may be issued by the Clerk upon application without further Order of the Court; and it is further,

                 ORDERED, that following initial service of a writ of maritime attachment and

         garnishment on any Garnishee, supplemental service of maritime attachment and garnishment

         writs on that Garnishee and related papers may be made by way of facsimile transmission or

         email to each such Garnishee and, it is further,

                 ORDERED, that service on any Garnishee as described above is deemed continuous

         throughout the day from the time of such service through the opening of the Garnishee’s

         business the next business day; and, it is further,

                 ORDERED, that pursuant to Federal Rule of Civil Procedure 5(b)(2)(D), each Garnishee

         may consent, in writing, to accept service by any other means; and it is further,

                 ORDERED, that a copy of this Order be served with each said writ of maritime

         attachment and garnishment; and, it is further,

                 ORDERED that to afford an opportunity for an expeditious hearing of any objections

         which might be raised by Defendant, or any Garnishee, a hearing may be set by calling the case

         manager of the undersigned.

                                        5 day of May, 2020.
                 DONE AND ORDERED this ____



                                                          /s/ Richard G. Andrews
                                                         _________________________________
                                                         UNITED STATES DISTRICT JUDGE




26460700.1

                                                               2
